Citation Nr: 1718639	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether the reduction in rating from 20 percent to a noncompensable rating effective June 1, 2010 for service-connected left lower extremity peripheral vascular disease (PVD) was proper.

2.  Entitlement to a compensable rating for left lower extremity PVD.

3. Entitlement to service connection for chronic fatigue syndrome to include as secondary to service-connected obstructive sleep apnea, or an undiagnosed disability

4.  Entitlement to service connection for depression to include as secondary to service-connected conditions.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from February 1981 to February 1985 and from December 1990 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing has been associated with the claims file.

As will be discussed below, the Board finds that the March 2010 rating reduction was proper.  However, although generally the propriety of a rating reduction is a separate issue from a claim for an increased evaluation, where the RO processes the appeal of a reduction as if it were an increased rating claim, the Board waives any jurisdictional or procedural barriers to consideration of that claim.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case"); see also Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  As such, because the matter of entitlement to a higher rating for left lower extremity PVD was discussed in the Statement of the Case (SOC) the Board will also adjudicate entitlement a higher rating for the Veteran's left lower extremity peripheral vascular disease.

The issue of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the time of the effective date of reduction, June 1, 2010, the 20 percent disability rating for the Veteran's service-connected left lower extremity peripheral neuropathy had been in effect for less than five years.

2. At the time of the March 2010 rating decision reducing the rating for the Veteran's left lower extremity peripheral vascular disease, the evidence showed normal peripheral pulses and an ankle/brachial index above .9; this improvement was reasonably certain to be maintained under the conditions of ordinary life and work and has in fact been maintained.

3.  Prior to June 1, 2010, the Veteran's left lower extremity PVD was manifested by at worst, claudication on walking with diminished peripheral pluses and an ankle/brachial index of .9 or less, while subsequent to June 1, 2010, the Veteran's left lower extremity PVD resolved.

4. The Veteran does not have a current diagnosis of chronic fatigue syndrome or a chronic undiagnosed multi-symptom illness, and all of his fatigue related symptoms have been attributed to conditions with specific etiologies.  



CONCLUSIONS OF LAW

1. The reduction in rating from a 20 percent rating to a noncompensable rating for the Veteran's left lower extremity peripheral vascular disease was appropriate.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105 (e), 3.327, 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7114 (2016).

2. The criteria for entitlement to a compensable rating for left lower extremity PVD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2016).

3. The criteria for entitlement to service connection for chronic fatigue syndrome to include a multi-symptom undiagnosed illness and to include as secondary to service-connected obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 101, 105, 1101, 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a), 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice Requirements for Rating Reduction Decisions

Although typically a discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is necessary to adjudicate a compensation claim, those duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b), (c).  Where the RO initiates an attempt to reduce the Veteran's rating, it does so in the absence of an application or claim. Therefore, the duties to notify and assist outlined in the VCAA are inapplicable to reduction claims.

However, there are specific notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the Veteran in a reduction case are set forth under 38 C.F.R. § 3.105 (e), and must be followed by VA before issuing a final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993); 38 C.F.R. § 3.105 (e) requires: (1) that the Veteran be sent a proposed rating decision setting forth all material facts and reasons for the rating reduction; and (2) that the Veteran be given 60 days to present additional evidence demonstrating that the rating should be continued at its present level.  These specific notice requirements take precedence over the more general notice requirements found in the VCAA.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . ."); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005). 

Here, a December 2009 due process letter and enclosed proposed rating decision informed the Veteran of the proposed rating reduction, and provided the Veteran 60 days within which to submit new evidence, as well instructions for requesting a personal hearing.  Therefore, the RO adhered to all required procedural safeguards afforded to the Veteran.

II. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the to the Veteran's claim of service connection for chronic fatigue syndrome, the Board notes that prior to initial adjudication, a November 2009 letter satisfied VA's duty to notify the Veteran.  As for the issue of entitlement to a higher rating for left lower extremity PVD, the Veteran received no such letter.  However, the October 2011 Statement of the Case (SOC) included regulatory provisions relevant to the claim.   The Board notes that where the evidence demonstrates the Veteran had actual knowledge of the elements of his claim, failure to receive a VCAA notice letter is not prejudicial.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As there is no indication that the Veteran did not have actual notice as to the elements of his claim, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

As detailed by the record, the Veteran has been provided multiple relevant VA examinations in connection with the chronic fatigue syndrome/multi-symptom undiagnosed illness claim on appeal in including April 2010 and January 2015 VA examination reports.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations were based on a thorough review of the claims file, include, an in-person examination, an exhaustive review of the Veteran's various bodily symptoms and diagnosed conditions with appropriate diagnostic testing, and provide adequate supporting rationale for etiology opinions provided.  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claim.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in March 2017.  The March 2017 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

III. General Evidentiary Principles

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains why this evidence either is or is not probative.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2013).  Finally, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

IV. Rating Reduction Criteria

In general, the standard to be applied to a rating reduction decision depends on how long the rating has been in effect.  When a rating has continued at the same rating level for five years or more, the underlying VA examination supporting a reduction must be at least as complete as the VA examination that formed the basis for the original rating, and there must be a finding that the condition at issue is not likely to return to its previous level. 38 C.F.R. § 3.344 (a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be made if the evidence indicates that it is reasonably certain that improvement of the underlying injury or condition will be maintained under the "ordinary conditions of life."  38 C.F.R. § 3.344 (a).  However 38 C.F.R. § 3.344 (a) and (b) are only strictly applicable to ratings that "have continued for long periods of time at the same level (5 years or more)," and do not apply to conditions that have not yet become stabilized and are likely to improve. § 3.344(c).  In such cases, reexamination need only show actual, not material improvement for a reduced rating to be appropriate, and other specific regulatory protections of 38 C.F.R. § 3.344 (a) and (b), are not applicable.  See id.  Because the Veteran's left lower extremity peripheral vascular disease rating had been in effect less than five years at the time of the March 2010 rating reduction decision, § 3.344(c) applies to the Veteran's rating reduction.

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The United States Court of Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a requirement that VA rating reductions be based upon review of the entire history  of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).   Instead, such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See id.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

The Veteran's rating for left lower extremity PVD was reduced because the October 2009 VA examination report revealed normal peripheral pulses and normal Doppler results.  Although the Veteran reported pain on walking as well as complaints of tingling, numbness, pain, abnormal sensation, and weakness, he is also diagnosed with bilateral peripheral neuropathy.  Diagnostic testing revealed an ABI of 1.25 and claudication was not reported.  The examiner indicated that there was no longer any pathology to support a diagnosis of PVD.  This evidence is supportive of a finding of an actual, material improvement in the Veteran's ability to function with PVD under the ordinary conditions of life and work.  Moreover, the Veteran indicated that he no longer has this condition or symptoms of this condition at his March 2017 Board hearing testimony, and his post-service treatment records since the October 2009 VA examination do not reveal a diagnosis, abnormal peripheral pulses, or any abnormal ABI results.  To the contrary, there is affirmative evidence that the Veteran's material improvement has been sustained, as a May 2016 VA treatment record reflects normal ABI results bilaterally.  Additionally, as the July 2007 VA examination diagnosing the Veteran's with PVD secondary to diabetes was also based on his subjective complaints, peripheral pulse findings, and ABI results, all of which are directly relevant to the rating criteria of Diagnostic Code 7114, and the VA examiner included sufficient medical history with regard to the Veteran's PVD in his examination report, the Board finds that the October 2009 VA examination provided an appropriate basis to assess the Veteran's left lower  extremity.  As such, the Board finds that the relevant facts establish that the reduction of the Veteran's rating from 20 percent to a noncompensable rating was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105 (e), 3.327, 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7114 (2016).


IV. Entitlement to an Increased Rating for Left Lower Extremity PVD

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)). However notwithstanding the heightened importance of the Veteran's present level of disability, the Board must consider the Veteran's entire history when making a disability determination.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the Diagnostic Code most favorable to the Veteran, and accordingly must consider all relevant Diagnostic Codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228   (1993).

The Veteran's service-connected PVD of the left lower extremity is evaluated under provisions of the rating schedule pertaining to the cardiovascular system.  See 38 C.F.R. § 4.104.  PVD of the right and left lower extremities is each rated under Diagnostic Code 7114 for the evaluation of arteriosclerosis obliterans. Under that diagnostic code, a 20 percent rating is warranted for arteriosclerosis obliterans resulting in claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index (ABI) of 0.9 or less.  Id.  A higher rating of 40 percent requires that the disease results in claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less.  Id.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  Id.  A 100 percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  Id.  The notes associated with Diagnostic Code 7114 are as follows: (1): the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure (the normal index is 1.0 or greater); (2) evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans; and (3) these evaluations are for involvement of a single extremity; if more than one extremity is affected, evaluate each extremity separately and combine (under § 4.25) using the bilateral factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7114.

Addressing the appeal period prior to June 1, 2010, the Board notes that there is no evidence in the Veteran's VA treatment records for that portion of the appeal period indicating that the Veteran exhibited  an ABI less than .7 or tropic changes such as thin skin, absence of hair, or dystrophic nails.  Additionally, there are no intervening VA examination reports between the July 2007 VA examination report establishing the Veteran's diagnosis, and the October 2009 VA examination report reflecting the absence of left lower extremity PVD pathology.  As such, there is no evidence supporting entitlement to a rating in excess of 20 percent for left lower extremity PVD prior to June 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2016).  As noted above, the Board has found that the reduction during this period was proper.

As for the appeal period from June 1, 2010 onwards, as reflected in the current evidence above, the Veteran no longer has active symptoms of left lower extremity PVD, his peripheral pulses are not diminished, and his diagnostic testing does not reveal an ABI of .9 or less.  Therefore, as 20 percent is the minimum compensable rating available and the Veteran's left lower extremity PVD does not meet the criteria for such a rating, entitlement to a compensable rating from June 1, 2010 onwards is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2016).

Additionally, the Board notes that a total disability rating based on individual unemployability (TDIU) is not warranted because the evidence does not show that his service-connected disabilities render him unemployable, as the Veteran's most recent March 2017 Board hearing testimony reveals that he is a full-time employee of the federal government, as documented elsewhere in the record, and the Veteran did not assert he was entitled to a TDIU in support of his present appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

V. Service Connection for Chronic Fatigue Syndrome

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Alternatively, for the purposes of service connection under the provisions of 38 C.F.R. § 3.317, the Veteran must have served in the Persian Gulf.  The Persian Gulf War is defined as the period beginning on August 2, 1990 and ending on a date thereafter prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101 (33).  To date no such proclamation has been made.  Since the Veteran's second period of active service began subsequent to August 2, 1990 he has met this element.

Second, 38 C.F.R. § 3.317(e) requires that the Veteran have served active duty in the "Southwest Asia theater of Operations," defined as Iraq, Kuwait, Saudi Arabia, Qatar, United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and all airspace above the foregoing locations.  Here, service personnel records reflect that the Veteran served in the Persian Gulf and Saudi Arabia.  Accordingly, this Veteran meets the second requirement of service-connection pursuant to 38 C.F.R. § 3.317(e).

Third, the Veteran must have exhibited objective indications of a qualifying "chronic disease or infectious disease" during such service or, to a degree of 10 percent or more not later than December 31, 2016, which cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317 (a), (c).

A "qualifying chronic disability" is defined as a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) a medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms such as chronic fatigue syndrome (CFS), fibromyalgia, or, functional gastrointestinal disorders (excluding structural gastrointestinal diseases). Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b)(1)-(13).

Addressing entitlement to service connection pursuant to all of the bases outlined above, the Board notes that the Veteran has reported the following symptoms: (1) fatigability; (2) insomnia; (3) increased thirst; (4) increased urination; (5) dizziness; (6) shortness of breath; and (7) taking a nap during lunchtime.  Such symptoms are as noted in his March 2017 Board hearing testimony and his relevant VA examination reports of record.

Here, as discussed above, the Veteran was provided two VA examinations to assist him with adjudication of his claim, the first of which was provided in April 2010, and the second of which was provided in January 2015.  At that time the Veteran reported that a doctor had previously informed him that his symptoms of maintaining balance when standing and walking were possibly chronic fatigue.  However, upon a full general examination of all of the Veteran's bodily systems, including neurological, gastrointestinal, and cardiac, as well as the completion of several diagnostic tests, the April 2010 VA examiner concluded that the Veteran did not meet the diagnostic criteria of chronic fatigue syndrome, and explained that all of the Veteran's reported symptoms could be explained by multiple previously diagnosed, known, and treated chronic conditions.  The examiner also noted that the Veteran lacked fever, non-exudative pharyngitis, cervical or axillary lymph adenopathy, inability to concentrate, migratory joint pain, and other neuro-psychiatric symptoms needed to obtain a diagnosis of chronic fatigue syndrome.  The examiner further noted that the Veteran's activity was not limited more than 50 percent of the time, and did not impact on his daily activity.

Additionally, the January 2015 VA examination report completed in conjunction with a fibromyalgia claim not on appeal also provides an etiology opinion with regard to the Veteran's chronic fatigue symptoms.  Specifically, the examiner indicated that it is at least as likely as not that the Veteran's chronic fatigue is multi-factorial and related to the following: (1) the Veteran's diagnosed sleep apnea; (2) uncontrolled diabetes; (3) Stage III chronic kidney disease; and (4) mild restrictive lung diseases.  The examiner explained that all of these conditions have clear etiologies and are not related to any specific exposure or event experienced by the Veteran during his active duty service in the Southwest Asia Theater of operations.   The Board notes that the Veteran's chronic fatigue was discussed as a symptom related to other diagnosed conditions, not a separately diagnosable condition or syndrome.  The Veteran's relevant post-service treatment records do not reflect diagnoses of chronic fatigue syndrome or fibromyalgia, although there is documentation as to the symptom of fatigue.  Additionally, the Board notes that the Veteran is already service-connected for obstructive sleep apnea, and diabetes with renal insufficiency.

Accordingly, because there is no evidence of a current diagnosis or symptoms that have not been attributed to a specifically diagnosed condition, there is insufficient evidence to establish service connection on a direct or secondary basis, or on the basis of entitlement pursuant to 38 C.F.R. § 3.317.  In this regard, the Board notes that it has accorded probative weight to the VA examination reports discussed above for the same reasons it found them adequate.  Additionally, the Board re-emphasizes that chronic fatigue as a symptom of other conditions with clear etiologies is not sufficient to meet the first element of service connection, which requires a disability, and service connection pursuant to 38 C.F.R. § 3.317 would, in this case, require a diagnosis of chronic fatigue syndrome or evidence of an chronic undiagnosed multi-symptom illness, which is not of record here.  

Although the Board acknowledges the Veteran's testimony with regard to his symptoms, as well as the fact that a doctor told him that there was possibility he had chronic fatigue syndrome, the Board initially observes that the possibility of having chronic fatigue syndrome and an actual diagnosis of chronic fatigue syndrome are two entirely separate factual matters.  Additionally, although the Veteran is competent to report that he experiences chronic fatigue and other symptoms, and is competent to testify as to what he was told, he is not competent to diagnosis this particular medical disorder.  The Board finds that this is so based on the diagnostic criteria provided in the April 2010 VA examination report.  Furthermore, because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, whether the Veteran has a diagnosis of chronic fatigue syndrome or a chronic undiagnosed multi-symptom illness is outside of the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, reporting the symptom of chronic fatigue, diagnosing a condition and ruling out known etiological conditions that could cause the Veteran's reported symptoms requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  Thus, the Veteran's feeling or belief that he has or might have chronic fatigue syndrome is of little persuasive value.

Accordingly, an award of service connection for chronic fatigue syndrome based on undiagnosed illness and to include as secondary to service-connected obstructive sleep apnea is denied.  38 U.S.C.A. §§ 101, 105, 1101, 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a), 3.317 (2016).


ORDER

The reduction in rating from 20 percent to a noncompensable rating for the Veteran's left lower extremity PVD effective June 1, 2010, was proper, and the appeal as to this issue is denied.

Entitlement to a compensable rating for left lower extremity PVD is denied.

Entitlement to service connection for chronic fatigue syndrome to include a multi-symptom undiagnosed illness is denied.


REMAND

Here, a review of the record reveals that the Veteran was provided a VA examination in January 2015.  This VA examination diagnosed the Veteran with depression, not otherwise specified (NOS), but related it to recent stressors such as medical issues and his mother-in-law's health; the examiner specifically stated that it was not due to the Veteran's fear of hostile military activity.  At the Board's March 2017 Board hearing, the Veteran raised the secondary theory of service connection, indicating that his depression may be secondary to his multiple service-connected conditions.  As such a secondary theory was not addressed by the January 2015 VA examiner, the Veteran's service connection claim for depression must be remanded for a supplemental opinion.  Additionally, as this claim is already being remanded, any outstanding VA mental health treatment records should be procured, as well as a direct service connection opinion that addresses the Veteran's active duty service more generally, rather than just his fear of hostile military activity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Return the Veteran's claims file to the examiner who conducted the January 2015 mental health examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's depression began during active service; or (2) is related to an incident of service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression is proximately due to or the result of his service-connected disabilities.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression has been aggravated beyond its natural progression by his service-connected disabilities.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


